 


Exhibit 10.35


NEW YORK HEALTH CARE, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT


This NON-QUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made as of
February 28, 2007 between New York Health Care, Inc., a New York corporation
(the "Company"), and Howard Berg (the "Optionee").


W I T N E S S E T H:


WHEREAS, the Company desires to grant to the Optionee Non-Qualified Stock
Options pursuant to the Company’s 2004 Stock Incentive Plan (the “Plan”); and


WHEREAS, the Optionee is a director of the Company and eligible to participate
in the Plan;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and in consideration of services rendered to the Company by the Optionee, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:


THIS AGREEMENT AND THE TERMS HEREOF ARE SUBJECT TO THE TERMS OF THE PLAN, WHICH
ARE INCORPORATED HEREIN IN THEIR ENTIRETY. IN THE EVENT OF ANY INCONSISTENCY
BETWEEN THIS AGREEMENT AND THE PLAN, THE PROVISIONS OF THE PLAN SHALL GOVERN.


All capitalized terms not otherwise defined herein shall have the meanings set
forth in the Plan.


1.   Grant. The Company hereby grants to the Optionee non-qualified stock
options pursuant to the Plan (the "Options"), to purchase 25,000 shares of the
Company’s Common Stock, par value of $0.01 per share, (the “Common Stock”),
vesting on the date hereof. The Options are exercisable in whole or in part at
an exercise price of $0.13 per share for a period of ten (10) years commencing
the date hereof and ending on February 27, 2017, subject to the terms and
conditions set forth herein and in the Plan. It is intended by the parties that
the Options be Non-Qualified Stock Options under the Plan.


2.   Procedure for Exercise. The Options may be exercised, in whole or in part,
by giving written notice of exercise to the Company specifying the number of
shares of Common Stock to be purchased. Such notice shall be accompanied by
payment in full of the purchase price, which shall be in cash, or in whole
shares of Common Stock which are already owned by the Optionee, or partly in
cash and partly in such owned Common Stock, or other cashless exercise, in
accordance with Section 5 of the Plan.


3.   Adjustment of Number of Options. The number of Options shall be subject to
adjustment from time to time in accordance with Section 3 of the Plan.
 
 

--------------------------------------------------------------------------------



 
4.   No Employment. Nothing herein shall confer upon the Optionee any right to
continue as a director or an employee, as applicable, of the Company or its
affiliates, or interfere in any way with any right of the Company or its
affiliates to terminate such directorship or employment, as applicable, subject
to the terms of any agreement to which the Optionee may be a party.


5.   Transferability. No Options shall be transferable by the Optionee other
than in accordance with the Plan.


6.   Optionee Representations. The Optionee represents to the Company that he
has (a) received a copy of the Plan, (b) read it in its entirety, (c) had a
reasonable opportunity to make inquiries as to its terms, (d) received
satisfactory responses from the Company regarding the terms, and (e) understands
the terms of the Plan. The Optionee represents, warrants and acknowledges to,
and agrees with, the Company that he is acquiring the Options, and upon exercise
of the Options, shall be acquiring the Common Stock for his own account for the
purpose of investment only, and not with a view to, or for sale in connection
with, any distribution thereof, and that he is not relying on the value of the
Options as current compensation. The Optionee warrants and agrees that he will
comply will all applicable laws relating to the Plan, the grant and exercise of
the Options, and the disposition of the shares of Common Stock acquired upon
exercise of the Options, including, without limitation, all Federal and state
securities and “blue sky” laws.


7.   Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given only if delivered personally, by overnight courier, or by
registered or certified mail, postage prepaid, as follows:
 
If to the Company, to:
New York Health Care, Inc.
1850 McDonald Avenue
Brooklyn, New York 11223
Attention: President
If to the Optionee, to:
Howard Berg
101 Short Hills Road
West Orange, New Jersey 07052

 
or to such other address as the addressee may have specified in a notice duly
given to the sender as provided herein. Such notice, request, demand, waiver,
consent, approval or other communications will be deemed to have been given as
of the date received.


9.   Binding Effect. Except as otherwise provided in this Agreement or the Plan,
this Agreement shall be binding upon and inure to the benefit of the parties and
their respective representatives, successors, and assigns.


10.         Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties pertaining to the subject matter hereof and
supersede all prior and contemporaneous agreements, understandings, negotiations
and discussions, whether written or oral, of the parties with respect thereto;
provided, however, that this provision is not intended to abrogate any other
written agreement between the parties executed with or after this Agreement
pertaining to another subject matter.
 
 
2

--------------------------------------------------------------------------------



 
11.         Severability. Every provision of this Agreement and the Plan is
intended to be severable. If, in any jurisdiction, any term or provision hereof
is determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired, (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such term or provision in any other jurisdiction, and (c) the
invalid or unenforceable term or provision shall, for purposes of such
jurisdiction, be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.


12.         Counterparts. This Agreement may be executed in counterparts and by
facsimile or other electronic signature.
 
              IN WITNESS WHEREOF, the parties have executed this Non-Qualified
Stock Option Agreement as of the day and year first above written.
 

NEW YORK HEALTH CARE, INC.                            By:
  
       Name:     Howard Berg  Title:      

 
 
3

--------------------------------------------------------------------------------


 
 
 